Citation Nr: 0804984	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  06-02 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel








INTRODUCTION

The veteran had active service from July 1976 to July 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran had raised the issue of an increase in his 
combined disability evaluation.  It is unclear whether the 
veteran is seeking a total disability rating based on 
individual unemployability due to his service-connected 
disabilities.  This matter is referred to the RO for 
clarification and any necessary action.

Furthermore, in October 2007, the veteran submitted a service 
medical record without a waiver of RO consideration.  The 
additional evidence consists of a December 2001 medical 
record in which the veteran received treatment for hearing 
loss.  The evidence is duplicative and does not have a 
bearing on the current severity of the veteran's service-
connected bilateral hearing loss; thus referral to the RO for 
initial review is not required.  38 C.F.R. § 20.1304(c).



FINDINGS OF FACT

1.  The veteran has level I hearing in the right ear and 
level I hearing in the left ear on VA examination in February 
2005.

2.  The veteran has level I hearing in the right ear and 
level I hearing in the left ear on VA examination in April 
2006.




CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1155, 5107(a) (West 2002); 38 C.F.R. Part 4, including §§ 
4.85, 4.86 and Code 6100 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a letter dated in September 2004.  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided by a March 2006 letter to the 
veteran.  Accordingly, the Board finds that VA met its duty 
to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, notice 
was provided prior to the appealed decisions in keeping with 
Pelegrini.  

Recently, the Court of Appeals for Veterans' Claims (Court) 
described in more detail the type of notice required in an 
increased rating claim.  See Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 2008).  The nature of an 
increased rating claim is such that disability ratings are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The veteran was apprised of the 
requirements for an increased rating.  Further, his 
representative expressed full understanding of the 
requirements in his VA Form 646 dated in August 2006.  The 
veteran has not been prejudiced by any deficiency in the 
notice as described in Vazquez-Flores.

Also, the letters asked the veteran to provide any evidence 
in his possession that pertained to the claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  

The veteran has undergone VA examinations.  The Board finds 
that these examinations, along with the veteran's treatment 
records, provide sufficient findings upon which to adjudicate 
the claims.  There is no duty to provide another examination 
or medical opinion.  Id.  No additional unattained evidence 
has been identified.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Based on the foregoing, VA satisfied its duties to the 
veteran.




Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  
Stage ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007).

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

An examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from level I for 
essentially normal acuity through level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85 (2007).

The Board must also consider the guidance provided in the 
pertinent regulations for cases which involve exceptional 
patterns of hearing impairment.  38 C.F.R. § 4.85, Table VI, 
Table VIa, Table VII and § 4.86 (2007).  

The veteran filed a claim for an increased rating for his 
hearing loss in September 2004.  He submitted an August 2001 
letter from a private audiologist.  The audiologist reported 
that the veteran underwent an annual audiological evaluation 
and the results indicated a decrease in thresholds of 
approximately 15dB since last year's audiological evaluation.

The veteran underwent a VA audiological examination in 
February 2005.  The audiometric test showed right ear pure 
tone thresholds of 20, 15, 15, and 30 decibels at 1000, 2000, 
3000, and 4000 hertz, respectively.  The average pure tone 
threshold was 20 decibels.  Left ear pure tone thresholds 
were 20, 15, 25, and 30 decibels at the same tested 
frequencies, respectively.  The average pure tone threshold 
was 23 decibels.  The speech recognition score for the right 
ear was 94 percent and for the left ear was 94 percent.  The 
diagnosis was hearing within normal limits from 500 to 4000 
Hz frequency range.  The examiner noted that the test results 
did not indicate a problem, if treated, that would cause a 
change in hearing thresholds.

In an August 2005 statement, the veteran alleged that the 
February 2005 VA examination was inadequate because the 
audiologist indicated that she had problems with her 
equipment but she still completed the examination.  The 
veteran also submitted private audiological examinations 
dated in September 2000, August 2001 and August 2005 that he 
contends should substantiate his claim for an increased 
rating for his bilateral hearing loss.  The Board finds that 
these examinations are inadequate for rating purposes because 
they did not indicate that the examiner was a state-licensed 
audiologist, and that controlled speech discrimination 
testing was conducted in accordance with the Maryland CNC.

The veteran was afforded another VA audiological examination 
in April 2006.  The audiometric test showed right ear pure 
tone thresholds of 40, 35, 40, and 45 decibels at 1000, 2000, 
3000, and 4000 hertz, respectively.  The average pure tone 
threshold was 40 decibels.  Left ear pure tone thresholds 
were 40, 35, 45, and 45 decibels at the same tested 
frequencies, respectively.  The average pure tone threshold 
was 41 decibels.  The speech recognition score for the right 
ear was 20 percent and for the left ear was 34 percent.  The 
examiner certified that current language difficulties and/or 
other medical problems/disabilities made the combined use of 
the puretone audiometric average and the speech 
discrimination inappropriate for evaluation.  It was noted 
that responses to speech discrimination stimuli were 
inconsistent with pure tone responses.  Repeated attempts to 
re-instruct the veteran and repeat speech discrimination were 
unproductive.  The examiner concluded that the examination 
did not represent any change in evaluating the presence or 
severity of hearing loss.  The veteran was diagnosed with 
mild to moderate sensorineural hearing loss.  

The results of the audiometric tests conducted by the VA in 
February 2005 and April 2006 fail to demonstrate that 
compensable evaluation is warranted for the veteran's 
service-connected bilateral hearing loss.

The veteran's February 2005 VA audiological evaluation 
revealed an average puretone threshold hearing level of 20 dB 
for the right ear, with a speech discrimination score of 94 
percent. An average puretone threshold hearing level of 23 dB 
with a speech discrimination score of 94 percent was reported 
for the left ear. Application of these scores to table VI in 
the rating schedule results in a designation of "I" for the 
right ear and a designation of "I" for the left ear.  When 
applied to table VII, this results in a noncompensable 
percent evaluation under Diagnostic Code 6100.

The April 2006 VA audiological testing demonstrated average 
puretone thresholds of 40 decibels for the right ear and 40 
decibels for the left ear.  The audiologist certified that 
current language difficulties and/or other language medical 
problems made the combined use of the puretone audiometric 
average and speech discrimination inappropriate for 
evaluation.  In such a case, Table VIa is for application.  
See 38 C.F.R. § 4.85(c).  Applying the Rating Schedule to the 
above audiological findings, the veteran's hearing loss 
corresponded to a Level I impairment for each ear.  See 38 
C.F.R. § 4.85, Table VIA.  Application of these results to 
Table VII corresponds to a noncompensable rating under 
Diagnostic Code 6100.

The results of the VA audiological examinations do not 
warrant a higher (compensable) evaluation for the veteran's 
service-connected bilateral hearing loss.  As indicated 
above, ratings for hearing loss are determined by a 
"mechanical" application of the ratings schedule to 
audiometric findings.  Lendenmann, 3 Vet. App. at 345.  

For all the foregoing reasons, there is no basis for staged 
ratings, pursuant to Hart, and the claim for a higher rating 
must be denied.  The preponderance of the evidence is against 
a compensable evaluation for the veteran's service-connected 
bilateral hearing loss.  Thus the benefit-of- the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2007).   
There is no showing that the veteran's service-connected 
bilateral hearing loss presents such an exceptional or 
unusual disability picture so as to warrant the assignment of 
a higher evaluation on an extra-schedular basis.  In this 
regard, the veteran has not been hospitalized for this 
disability during the appeal period.  In the absence of 
evidence of the need for frequent hospitalization or marked 
interference with employment, referral of the case for 
consideration of an extraschedular rating is not in order.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



	(CONTINUED ON NEXT PAGE)



ORDER

The claim for a compensable rating for bilateral hearing loss 
is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


